Order entered May 21, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01496-CR

                               ZACHERY LEATCH, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-51448-R

                                           ORDER
       The record before this Court does not contain a copy of the trial court’s order appointing

counsel. On March 11, 2015, this Court ordered appellate counsel Kathleen Walsh, who fled a

motion to withdraw as counsel and an Anders brief, to ensure that the Dallas County District

Clerk has a copy of the order appointing counsel. We further ordered Dallas County District

Clerk Felicia Pitre to file a supplemental record containing the order appointing counsel within

fifteen days. To date, we have not received the supplemental record nor any correspondence

from either Ms. Walsh or Ms. Pitre regarding the status of the record.

       Accordingly, we ORDER Kathleen Walsh to ensure the Dallas County District Clerk has

a copy of the order appointing the Dallas County Public Defender’s Office as counsel. We

ORDER Felicia Pitre, Dallas County District Clerk, to file, within TEN DAYS of the date of
this order, a supplemental record containing the order appointing the Dallas County Public

Defender’s Office as counsel for appellant on this appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Jennifer Bennett, Presiding Judge, 265th Judicial District Court; Kathleen Walsh,

Dallas County Public Defender’s Office; Felicia Pitre, Dallas County District Clerk; and the

Dallas County District Attorney’s Office.

                                                    /s/      LANA MYERS
                                                             JUSTICE